DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kinds et al. (US 2013/0014857). Regarding claim 1, Kinds discloses a method of filling a container (7) with liquid compositions, comprising the steps of providing a container (7) having an opening; providing a first liquid feed composition and a second liquid feed composition (those in containers 2 and 3); partially filling (12) said container with the first liquid feed composition to from about 0.01% to about 50% of the total volume of the container; and subsequently, filling the remaining volume of the container, or a portion thereof (13), with the second liquid feed composition, wherein the first liquid feed composition and the second liquid feed composition are filled through the opening into said container by one or more liquid nozzles (6) placed at or near said opening (see Fig. 1), wherein said one or more liquid nozzles are arranged to generate one or more liquid flows characterized by a dynamic flow profile, which comprises an increasing flow rate at the beginning of and/or a decreasing flow rate at the end of the subsequent step in combination with a peak flow rate in the middle of the subsequent step (see Fig. 2A). Applicant admits in page 5, lines 15-17 of the specification "In a conventional liquid filling process, one or more liquid filling nozzles are placed either at such centroid or in its vicinity (e.g., either slightly above it or below it) for generating one or more vertical liquid influxes into the container". The repeated references to "drinking glasses" would have overwhelmingly suggested a volume of 10 ml to 10 liters to one of ordinary skill in that art.  Regarding claims 2-11 and 14-17, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding claims 12 and 13, servo driven pumps are disclosed (see [0034]).  Regarding claim 18, colorants and solvents are disclosed (see [0008]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kinds et al. (US 2013/0014857) in view of Miller et al. (US 2017/0056847).  The method of Kinds was discussed above.  Mica is not disclosed by Kinds.  Miller explains that there is a need to fill containers with drinks containing mica, including titanium dioxide coated mica, which is a colorant (see [0003] and [0004]).  It would have been obvious to one of ordinary skill in the utilized a mica containing liquid in the method of Kinds, because Kinds explains in [0008] that the invention is for drinks containing colorants.  
Response to Arguments
Contrary to applicant’s remarks, both liquids of Kinds exist the same nozzle, which is located at or near said opening.  Furthermore applicant admits in page 5, lines 15-17 of the specification "In a conventional liquid filling process, one or more liquid filling nozzles are placed either at such centroid or in its vicinity (e.g., either slightly above it or below it) for generating one or more vertical liquid influxes into the container".  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774